DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (hereinafter “Cho” US 2018 / 0196931).

As pertaining to Claim 1, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) an electronic device (see (1000) in Fig. 10; and see Page 10, Para. [0139]-[0141]) comprising: 
a display (see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) including a plurality of pixels (see (P) in Fig. 13);
at least one processor (i.e., see (830) in Fig. 8 and see Page 9, Para. [0127]-[0128]) electrically connected to the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13 and corresponding to (840) in Fig. 8);
a display driving circuit (see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to drive the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13 and corresponding to (840) in Fig. 8); and
a sensor (see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13) disposed on at least an upper portion of a rear surface of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13; and see Page 10, Para. [0144] and [0146]-[0147]),
wherein, when a signal for activating the sensor (again, see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13) is detected (i.e., when a sensing mode is entered), the processor (again, see (830) in Fig. 8) is configured to:
control the display driving circuit (again, see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to turn off at least one pixel (P) included in a first area (see (1313) in Fig. 13 structurally corresponding to (1011) in Fig. 10) of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) where the 
control the display driving circuit (again, see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to turn on at least one pixel (P) included in a second area (see the area of (1310) excluding (1313) in Fig. 13 structurally corresponding to (1001) in Fig. 10) of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) excluding the first area (see (1313) in Fig. 13 structurally corresponding to (1011) in Fig. 10) among the plurality of pixels (P; see Page 12, Para. [0161], [0163]-[0164], and [0166] in combination with Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 2, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) that the sensor (see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13) comprises:
a light emitting part (see (1210) in Fig. 12, for example) disposed on the rear surface of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) overlapping at least a portion of an upper region of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13); and
a light receiving part (see (1220) in Fig. 12, for example) of the sensor (see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13) disposed on the rear surface of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) overlapping at least another portion of the display (again, see (1001) in Fig. 10 

As pertaining to Claim 3, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) that the transmittance of an outer region (i.e., a bezel region; see a peripheral portion of (1001) in Fig. 10, for example) not overlapping the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) is different from the transmittance of at least a portion of the upper region of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13; see Page 10, Para. [0135] and [0139]; and note that the bezel region is a non-display region having a different light transmittance than the display region).

As pertaining to Claim 4, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) that the processor (i.e., see (830) in Fig. 8) is configured to:
control the display driving circuit (again, see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to output light through at least one light source included in the light emitting part (again, see (1210) in Fig. 12, for example) of the sensor (see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13) while at least one pixel (P) included in the first area (see (1313) in Fig. 13 structurally corresponding to (1011) in Fig. 10) of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) is turned off and at least one pixel (P) included in the second area (see the area of (1310) excluding (1313) in Fig. 13 structurally corresponding to (1001) in Fig. 10) of the display (again, again, see (1001) in Fig. 10 

As pertaining to Claim 5, Cho discloses (see Fig. 13 and Fig. 14) that a pixel driving circuit (see Fig. 14) for each of the plurality of pixels (P) included in the display (1310) includes:  
a capacitor (CST) connected between a first node (i.e., a gate node of (TR1)) and a high power supply voltage wiring (ELVDD); 
an organic light emitting diode (OLED); 
a first switch (TR1) connected between a third node (i.e., a node connecting (TR1) to (TR5)) and a fourth node (i.e., a node connecting (TR1) to (TR6)); 
a second switch (TR2) connected between a second node (i.e., a node connecting to (DATA)) and the third node (i.e., the node connecting (TR1) to (TR5)) to be turned on by a scan signal (GW) of a current scan line; 
a third switch (TR3) connected between the fourth node (i.e., the node connecting (TR1) to (TR6)) and a fifth node (i.e., a gate node of (TR1)) to be turned on by the scan signal (GW) of the current scan line; 
a fourth switch (TR4) connected between the first node (i.e., a gate node of (TR1)) and an initialization voltage wiring (VINT) to be turned on by a scan signal (GI) of a previous scan line; 
a fifth switch (TR5) connected between the high power supply voltage wiring (ELVDD) and the third node (i.e., the node connecting (TR1) to (TR5)); 

a seventh switch (TR7) connected between the initialization voltage wiring (VINT) and the organic light emitting diode (OLED; again, see Page 12, Para. [0161], [0163]-[0164], and [0166] in combination with Page 12 through Page 13, Para. [0167]).  

As pertaining to Claim 6, Cho discloses (see Fig. 13 and Fig. 14) that the pixel driving circuit (see Fig. 14) includes a wiring (see (EM)) connected to the fifth switch (TR5), the sixth switch (TR6), and an emission driver (1410; see Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 7, Cho discloses (see Fig. 13 and Fig. 14) that the pixel driving circuit (see Fig. 14) for each of the at least one pixel (P) included in the first area (1313) of the display (1310) where the sensor (see (1313)) is disposed further comprises wiring connected to the first switch (TR1) and the emission driver (1410; again, see Fig. 14 and Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 8, Cho discloses (see Fig. 13 and Fig. 14) that when the signal for activating the sensor (see (1313)) is detected, the processor (i.e., see (830) in Fig. 8) is configured to control the emission driver (1410) not to apply an emission signal (see (EM)) to the first switch (TR1), the fifth switch (TR5), and the sixth switch (TR6) by using the display driving circuit (see Fig. 14) for each of at least one pixel (P) 

As pertaining to Claim 9, Cho discloses (see Fig. 13 and Fig. 14) that when the signal for activating the sensor (see (1313)) is detected, the processor (i.e., see (830) in Fig. 8) is configured to control the emission driver (1410) to apply the emission signal (see (EM)) to the first switch (TR1), the fifth switch (TR5), and the sixth switch (TR6) by using the display driving circuit (see Fig. 14) for each of at least one pixel (P) included in the second area (see the area excluding area (1313)) of the display (1310; again, see Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 10, Cho discloses (see Fig. 13 and Fig. 14) that when the signal for activating the sensor (see (1313)) is detected, the processor (i.e., see (830) in Fig. 8) is configured to control the emission driver (1410) to apply the emission signal (see (EM)) to a first group (i.e., a first group of pixels corresponding to the area excluding area (1313)) composed of at least one pixel (P) included in the second area (i.e., the area excluding area (1313)) of the display (1310) excluding the first area (1313) by using the display driving circuit (see Fig. 14), and wherein, when the signal for activating the sensor (see (1313)) is not detected, the processor (i.e., see (830) in Fig. 8) is configured to control the emission driver (1410) to apply the emission signal (see (EM)) to the first group (i.e., a first group of pixels corresponding to the area excluding area (1313)) and a second group (i.e., a second group of pixels corresponding to the area including area (1313)) composed of at least one pixel (P) 

As pertaining to Claim 11, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) a method for an electronic device (see (1000) in Fig. 10; and see Page 9, Para. [0127]-[0128] and Page 10, Para. [0139]-[0141]) to control a display (see (1001) in Fig. 10 corresponding to (1310) in Fig. 13), the method comprising:
detecting (i.e., when a sensing mode is entered) a signal for activating a sensor (again, see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13; and see Page 10, Para. [0144] and [0146]-[0147]);
controlling a display driving circuit (see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to turn off at least one pixel (see (P) in Fig. 13) included in a first area (see (1313) in Fig. 13 structurally corresponding to (1011) in Fig. 10) of the display (again, again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) where the sensor (see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13) is disposed among a plurality of pixels (P) included in the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13); and
control the display driving circuit (again, see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to turn on at least one pixel (P) included in a second area (see the area of (1310) excluding (1313) in Fig. 13 structurally corresponding to (1001) in Fig. 10) of the display (again, again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) excluding the first area (see (1313) in Fig. 13 structurally corresponding to (1011) in Fig. 10) among the plurality of pixels (P; see 

As pertaining to Claim 12, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) that the sensor (see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13) includes a light emitting part (see (1210) in Fig. 12, for example) that is disposed on a rear surface of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) so as to overlap at least a portion of an upper region of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13), and a light receiving part (see (1220) in Fig. 12, for example) that is disposed on the rear surface of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) so as to overlap at least another portion of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13; and see Page 10, Para. [0144] and [0146]-[0147] in combination with Page 11 through Page 12, Para. [0157]-[0159]).

As pertaining to Claim 13, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) that the transmittance of an outer region (i.e., a bezel region; see a peripheral portion of (1001) in Fig. 10, for example) not overlapping the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13) is different from the transmittance of at least a portion of the upper region of the display (again, see (1001) in Fig. 10 corresponding to (1310) in Fig. 13; see Page 10, Para. [0135] and [0139]; and note that the bezel region is a non-display region having a different light transmittance than the display region).

As pertaining to Claim 14, Cho discloses (see Fig. 10, Fig. 13, and Fig. 14) outputting light through at least one light source included in the light emitting part (again, see (1210) in Fig. 12, for example) of the sensor (see (1011) in Fig. 10 structurally corresponding to (1313) in Fig. 13; again, see Page 12 through Page 13, Para. [0166]-[0167]).

As pertaining to Claim 15, Cho discloses (see Fig. 13 and Fig. 14) that a pixel driving circuit (see Fig. 14) for each of the plurality of pixels (P) included in the display (1310) includes:  
a capacitor (CST) connected between a first node (i.e., a gate node of (TR1)) and a high power supply voltage wiring (ELVDD); 
an organic light emitting diode (OLED); 
a first switch (TR1) connected between a third node (i.e., a node connecting (TR1) to (TR5)) and a fourth node (i.e., a node connecting (TR1) to (TR6)); 
a second switch (TR2) connected between a second node (i.e., a node connecting to (DATA)) and the third node (i.e., the node connecting (TR1) to (TR5)) to be turned on by a scan signal (GW) of a current scan line; 
a third switch (TR3) connected between the fourth node (i.e., the node connecting (TR1) to (TR6)) and a fifth node (i.e., a gate node of (TR1)) to be turned on by the scan signal (GW) of the current scan line; 

a fifth switch (TR5) connected between the high power supply voltage wiring (ELVDD) and the third node (i.e., the node connecting (TR1) to (TR5)); 
a sixth switch (TR6) connected between the fourth node (i.e., the node connecting (TR1) to (TR6)) and the organic light emitting diode (OLED); and 
a seventh switch (TR7) connected between the initialization voltage wiring (VINT) and the organic light emitting diode (OLED; again, see Page 12, Para. [0161], [0163]-[0164], and [0166] in combination with Page 12 through Page 13, Para. [0167]).  

As pertaining to Claim 16, Cho discloses (see Fig. 13 and Fig. 14) that the pixel driving circuit (see Fig. 14) includes a wiring (see (EM)) connected to the fifth switch (TR5), the sixth switch (TR6), and an emission driver (1410; see Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 17, Cho discloses (see Fig. 13 and Fig. 14) that the pixel driving circuit (see Fig. 14) for each of the at least one pixel (P) in the first area (1313) where the sensor (see (1313)) is disposed further includes a wiring connected to the first switch (TR1) and the emission driver (1410; again, see Fig. 14 and Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 18, Cho discloses (see Fig. 13 and Fig. 14) controlling the display driving circuit (again, see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to turn off at least one pixel (P) comprising controlling the emission driver (1410) not to apply an emission signal (see (EM)) to the first switch (TR1), the fifth switch (TR5), and the sixth switch (TR6) for each of at least one pixel (P) included in the first area (see (1313)) of the display (1310; again, see Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 19, Cho discloses (see Fig. 13 and Fig. 14) that controlling the display driving circuit (again, see (850) in Fig. 8 and (1320, 1330, 1360) in Fig. 13 along with (1410) in Fig. 14) to turn on at least one pixel (P) comprising controlling emission driver (1410) to apply the emission signal (see (EM)) to the first switch (TR1), the fifth switch (TR5), and the sixth switch (TR6) for each of at least one pixel (P) included in the second area (see the area excluding area (1313)) of the display (1310) excluding the first area (see (1313) in Fig. 13 structurally corresponding to (1011) in Fig. 10; again, see Page 12 through Page 13, Para. [0167]).

As pertaining to Claim 20, Cho discloses (see Fig. 13 and Fig. 14) controlling, when the signal for activating the sensor (see (1313)) is detected, the emission driver (1410) to apply the emission signal (see (EM)) to a first group (i.e., a first group of pixels corresponding to the area excluding area (1313)) composed of at least one pixel (P) included in the second area (i.e., the area excluding area (1313)) of the display (1310) excluding the first area (1313); and 
controlling, when the signal for activating the sensor (see (1313)) is not detected, the emission driver (1410) to apply the emission signal 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622